Citation Nr: 0715077	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-41 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran received an honorable discharge for his service 
on active duty from August 1966 to August 1969.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

VA has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).   In February 2003, the veteran 
requested August 2000 records from the VA facility in 
Gulfport, Mississippi, be obtained and considered in deciding 
his claim.  In the December 2004 statement of the case, the 
RO reported that those records were not obtained because they 
were four years old and would not be relevant in a claim for 
an increased rating, which focuses on determining the current 
condition of the veteran's disability.  But in February 2007, 
the RO recognized that an error had been made in processing 
the veteran's claim.  It determined that the February 2003 
correspondence from the veteran had not been a new claim for 
an increased rating, but rather a timely notice of 
disagreement arising from the December 2002 rating decision 
that granted service connection and assigned an initial 
disability rating.  

As a result of the RO's determination, the extent of 
impairment throughout the entire period, beginning with the 
April 2001 filing of the claim, must be considered and a 
determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  And while the 
requested August 2000 records pre-date the filing date of the 
current claim, they may nevertheless be relevant in 
determining the degree of the veteran's disability from 
April 2001.  VA medical treatment records are deemed to be 
within the control of VA and should have been included in the 
record.  Therefore a remand is necessary for the purpose of 
obtaining such records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In addition, the veteran noted in his February 2005 statement 
that he attends a VA PTSD group, has regular one-on-one 
visits with a psychiatrist, and bi-monthly meetings with a 
mental health counselor at an AIDS program.  But the only 
treatment records in the claims file are VA records from an 
unidentified facility that range from April 2001 to 
December 2002.  The veteran's claims file thus needs to be 
updated with relevant records of the veteran's PTSD 
treatment.   

At the time of the compensation and pension (C&P) examination 
conducted in May 2003, the veteran was living in a half-way 
house and had no suicidal ideations.  In his February 2005 
statement, however, the veteran indicated that he has moved 
out of the half-way house, gotten married, and had to assume 
many responsibilities of the household since his wife has 
become sick.  Moreover, he states that he thinks about 
suicide often.  In light of these changes and the length of 
time that has passed since May 2003, another C&P examination 
should be scheduled to determine the current condition of the 
veteran's PTSD disability.  The veteran is hereby notified 
that it is the veteran's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

Finally, since the veteran has not been invited, pursuant to 
38 C.F.R. § 3.159(b), to provide VA with any evidence in his 
possession that pertains to the claim, such notice must be 
given to him.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Pursuant to 38 C.F.R. § 3.159(b), ask 
the veteran to provide VA with any 
evidence in his possession that pertains 
to the claim.  

2. Assist the veteran in obtaining 
evidence by seeking medical records of the 
veteran's treatment after December 2002 at 
VA hospitals and other VA medical 
facilities, the treatment records from his 
August 2000 hospitalization in Gulfport, 
Mississippi, and any medical records from 
the private providers for whom the veteran 
supplies medical waivers.  Associate any 
evidence obtained with the claims folder. 

3.  Thereafter, schedule the veteran for 
an appropriate examination.  The claims 
file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  A thorough 
history should be obtained from the 
veteran.  All necessary tests should be 
given and any results from such tests 
should be addressed in the examiner's 
report.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




